Exhibit 10.9

SIXTH LOAN MODIFICATION AGREEMENT

This Sixth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of April 28, 2015, and, with respect to the modification of the
definition of Revolving Line Maturity Date only, is effective as of April 27,
2015, by and between SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 275 Grove Street, Suite 2-200,
Newton, Massachusetts 02466 (“Bank”) and IMPRIVATA, INC., a Delaware
corporation, with its chief executive office located at 10 Maguire Road,
Lexington, Massachusetts 02421 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 30, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of January 30, 2009, between Borrower and Bank, as amended by a First Loan
Modification and Reinstatement Agreement dated as of April 26, 2010, as further
amended by a Second Loan Modification Agreement dated as of May 24, 2011, and as
further amended by a certain Third Loan Modification and Reinstatement Agreement
dated as of December 12, 2012, as further modified by a certain Fourth Loan
Modification and Reinstatement Agreement dated as of February 27, 2014 (the
“Fourth Loan Modification”), and as further amended by a certain Fifth Loan
Modification Agreement dated as of February 19, 2015 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“ “Revolving Line” is an Advance or Advances in an amount equal to Ten Million
Dollars ($10,000,000.00).”

“ “Revolving Line Maturity Date” is April 27, 2015.”

and inserting in lieu thereof the following:

“ “Revolving Line” is an Advance or Advances in an amount equal to Fifteen
Million Dollars ($15,000,000.00).”

“ “Revolving Line Maturity Date” is April 25, 2016.”

 

  2 The Loan Agreement shall be amended by deleting the Borrowing Base
Certificate attached thereto as Exhibit C and inserting in lieu thereof the
Borrowing Base Certificate attached hereto as Schedule 1.

4. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to
Sixty Thousand Dollars ($60,000.00), which fee shall be due on the date hereof
and shall be deemed fully earned as of the date hereof.

 

1



--------------------------------------------------------------------------------

Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of December 12, 2012, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof
except as set forth on Schedule 3 to the Fourth Loan Modification.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

2



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER: BANK: IMPRIVATA, INC. SILICON VALLEY BANK By:

/s/ Jeff Kalowski

By:

/s/ Kristy Vlahos

Name: Jeff Kalowski Name: Kristy Vlahos Title: CFO Title: Director



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT C - BORROWING BASE CERTIFICATE

Borrower: Imprivata, Inc.

Lender: Silicon Valley Bank

Commitment Amount: $15,000,000.00

 

ACCOUNTS RECEIVABLE 1. Accounts Receivable (invoiced) Book Value as of
$                       2. Additions (please explain on reverse)
$                       3. TOTAL ACCOUNTS RECEIVABLE $                      
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication) 4. Amounts over 90 days due
$                       5. Balance of 50% over 90 day accounts
$                       6. Foreign Accounts $                       7. Foreign
Invoiced Accounts not approved by Bank $                       8.
Contra/Customer Deposit Accounts $                       9.
Intercompany/Employee Accounts $                       10. Credit balances over
90 days $                       11. Concentration Limits $                      
12. U.S. Governmental Accounts $                       13. Promotion or Demo
Accounts; Guaranteed Sale or Consignment Sale Accounts $                      
14. Accounts with Progress/Milestone/Pre-billings; Contract Accounts
$                       15. Accounts for Retainage Billings
$                       16. Trust Accounts $                       17. Bill and
Hold Accounts $                       18. Unbilled Accounts
$                       19. Non-Trade Accounts $                       20.
Accounts with Extended Term Invoices $                       21. Accounts
subject to Chargebacks $                       22. Disputed Accounts
$                       23. Other (please explain on reverse)
$                       24. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
$                       25. Eligible Accounts (#3 minus #24)
$                       26. ELIGIBLE AMOUNT OF ACCOUNTS (80% of #25)
$                       BALANCES 27. Maximum Loan Amount $15,000,000.00 28.
Total Funds Available (Lesser of #27 or #26) $                       29. Present
balance owing on Line of Credit $                       30. RESERVE POSITION
(#28 minus #29) $                      

[Continued on following page.]



--------------------------------------------------------------------------------

The undersigned represents and warrants that the information in this Borrowing
Base Certificate is true, complete and correct, and that the information in this
Borrowing Base Certificate complies with the representations and warranties in
the Loan and Security Agreement between the undersigned and Silicon Valley Bank.

 

BANK USE ONLY COMMENTS: Received by:                                        
                                        AUTHORIZED SIGNER
Date:                                     
                                                          
By:                                     
                                                             
Verified:                                    
                                                     Authorized Signer
AUTHORIZED SIGNER Date:                                     
                                                          
Date:                                     
                                                           Compliance Status:
            Yes         No